DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/26/2022 has been entered. Claims 1-8 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 01/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideno (JP 2006020570 A) in view of Kobayashi (JP H04166281 A), and Davis (US 0724553 A).
Regarding claim 1, Ideno teaches (Paragraph 0015) a method for purifying oysters (commonly understood to be an unheated food product) by immersing the live oysters in seawater that has been sterilized by electrolysis. Ideno further teaches (Paragraph 0015) that the sterilized seawater contains hypochlorous acid.
Ideno is silent on producing oxygen-enriched sea water by mixing electrolyzed atmospheric air into sea water. Ideno is further silent on the sterilizing water containing NOCI, hypochlorite ions, OH radicals, and singlet oxygen.
Kobayashi teaches (Page 1, lines 13-14) a water purification device that purifies water in an aquarium containing fish. Kobayashi further teaches (Page 2, lines 60-70; Fig. 1 #8, 9, 10) a series a treatment modules for the water supplied to the aquarium including a water purification module 9 with a mineral substance 8 into which air is ejected via an ejector 10. Kobayashi further teaches (Page 3, lines 93-96; Fig. 1 #13, 14) sea water is electrolyzed using electrode 13 in free chlorine generator 14, shown to be positioned after the air ejector in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ideno to incorporate the water purification module with an air supply prior to electrolyzing the sea water as taught by Kobayashi since both are directed to methods of treating sea water, since both teach treating water inhabited by living marine animals, since oxygen in the air can be used to oxidatively decompose ammonia by the nitrifying bacteria adhering to the surface of the mineral substance 8, thus removing a harmful substance. 
Davis teaches (9-10, claim 1) a process of preserving perishable food products, wherein perishable products are treated by placing them in a confined chamber, electrolyzing air, and bringing said electrolyzed air into contact with said perishable products. Davis further teaches (Page 2, lines 69-71, 95-99) high oxigents and chemicalizers have been produced in electrolyzing air, and the preserving process will go on even if the products are submerged within a liquid and the chemicalizing agents are permitted to regurgitate through such liquid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ideno as modified above to electrolyze air as taught by Davis to add the electrolyzed air to the seawater, since both are directed to preserving food products, since both teach treatment of a product in liquid, since electrolyzing air is known in the art as shown by Davis, since the process is extremely inexpensive as to operation and maintenance (Davis, Page 3, lines 40-42), and since a food product treated by the electrolyzed air may be entirely restored and to every appearance perfectly fresh, and it was found to be chemicalized to a certain extent or impregnated with the electrolyzed products, so that it was possible to expose it to the air at ordinary temperatures for a considerable period of time before decomposition again made its appearance (Davis, Page 3, lines 11-28).
While Ideno as modified above does not explicitly teach the presence of an increased amount of oxygen atoms, the air ejector of Kobayashi would necessarily increase the amount of oxygen present in the sea water. Similarly, the electrolysis process of Ideno as modified above would necessarily result in an increased abundance of singlet oxygen. Though not specifically described NOCI, hypochlorite ions, OH radicals, and singlet oxygen would be present as both electrolyzed air and electrolyzed sea water are known in the prior art as shown above. Consequently, the claimed chemicals and ions would necessarily be present in the same components (sea water and air) subjected to the same process (electrolysis) as the claimed invention.
Regarding claim 2, Ideno as modified above does not explicitly teach the atmospheric air and the sea water are mixed with each other at a mixing ratio of the atmospheric air and the sea water in a range of 1:5 (v/v) to 1:15 (v/v). However, the claimed mixing ratio would have been used during the course of normal experimentation and optimization procedures in the method of Ideno as modified above based upon factors such as the type of species treated (different marine species may require different amounts of oxygen during treatment), the type of seawater used (sea water harvested from different locations will have different and varying amounts of chemical species present in addition to different amounts of oxygen), the pressure at which the process occurs (the volume of air will vary depending upon the pressure in its container or in the surrounding environment) etc. It is noted that the Applicant’s Specification teaches (Page 11, lines 20-25) The mixing ratio of the sea water and the atmospheric air in the above range allows for supply of elements necessary for producing NOCl, HOCl, and OH radicals. Further, the above mixing ratio does not make a dissolved oxygen level in the sterilizing water excessive for respiration of the marine animal. However, the Applicant has not provided any numerical or statistical evidence for this assertion about the properties of the claimed range, such that it could not have been determined by one of ordinary skill in the art through routine optimization.
Regarding claims 3 and 5, Ideno teaches treatment of oysters, a shellfish.
Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideno (JP 2006020570 A) in view of Kobayashi (JP H04166281 A), and Davis (US 0724553 A) and further in view of Nakanishi (JP H05131198 A).
Regarding claims 4 and 6-8, Ideno as modified above is silent on irradiating, with ultraviolet light, the sea water prior to mixing the sea water with the atmospheric air or the sterilizing water prior to putting the sterilizing water in contact with the marine animal.
Nakanishi teaches (Paragraph 0003, 0004) a seawater purification device for a fish tank for treating ammonia and dirt due to fish metabolism, decomposition of leftover food and excrement, and propagation of pathogenic bacteria in the tank water. Nakanishi further teaches (Paragraph 0011; Fig. 2 #3-12) a tank 1 and the seawater purification unit 3, which includes a circulation pump 4 which is a water pressure feeding means, a seawater purification module 6 having a microbial fixation carrier composed of a mineral substance 5, an electrolysis device 7, and an air supply means 8 which introduces external air into running water by an ejector action, a heater 9, an ultraviolet irradiation device 11 to which an ultraviolet lamp 10 is attached, and a forced circulation flow path 12 connecting these are basic components. As shown in Figure 2, the ultraviolet irradiation device 11 is position after the electrolysis device 7 and air supply means 8, indicating that the ultraviolet treatment occurs on sterilizing water prior to contact with the fish (marine animal) in tank 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ideno to incorporate the step of treating sterilizing water with ultraviolet irradiation as taught by Nakanishi since both are directed to methods of treating sea water, since both teach treatment of sea water to remove harmful substances prior to contact with marine life, since treating sterilizing water with ultraviolet irradiation is known in the art as shown by Nakanishi, and since pathogens of fish are killed by the ultraviolet irradiation (Nakanishi, paragraph 0009), thus preserving the marine animal for longer or removing harmful pathogens if the marine animal is consumed by a human.
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that Ideno as modified above fails to teach the features and advantages of the sterilizing water, including that the sterilization leads to attenuation, killing, extinction or destruct ion of the pathogens, or by decreasing or eliminating infectivity of the pathogens, and that the elimination of infectivity is achieved by depriving the pathogens of infectious ability (e.g., neutralization of viruses) or causing activity of the pathogens to stop (e.g., bacteriolysis or degradation of viruses), the Examiner asserts that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the Applicant’s argument that Ideno merely reports an electrolyzed sea water, but fails to indicate an oxygen-enriched water containing an increased amount of oxygen (atoms) as instantly claimed, and that a skilled worker in this technical field would have not produced the instantly claimed sterilizing water containing an increased abundance ratio of singlet oxygen by mere electrolyzation, the Examiner maintains that the prior art, as shown above, teaches electrolysis of both seawater and air for the treatment for food products, and mixing air with seawater is also known from the prior art. Ideno as modified above teaches all of these components. Performing the same processes as the Applicant’s claimed invention would necessarily result in the presence of the same chemical species as claimed by the Applicant. 
In response to the Applicant’s argument that nothing in the Davis reference suggests any agents in Davis can be used for a living organism (e.g., a living marine animal), the Examiner points out that the primary reference Ideno is directed to the treatment of living oysters. The Applicant has further failed to demonstrate that the process of Davis would have an adverse effect on the Applicant’s claimed invention in any way. Davis is directed to the treatment of food, a biological material. Nothing in the process of Davis suggests that use of the process on a living organism would have an adverse effect, and the Applicant’s claimed invention is directed to the sterilization of a food product, not to prolonging the life of a living animal. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792